UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6575



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


STEVEN DESMOND PETERSON,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
District Judge. (CR-94-46-3-H)


Submitted:   August 23, 2001                 Decided:   August 30, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Desmond Peterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven Peterson appeals from the district court’s order deny-

ing his motion for production of transcripts at government expense.

Our review of the record and the district court’s opinion discloses

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    United States v. Peterson, No. CR-94-46-3-H

(E.D.N.C. Feb. 7, 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2